DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Duty of Disclosure
Applicant is reminded of 37 C.F.R. 1.56(a-b) which states:
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97 (b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated 
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.

(b) Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and
(1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or
(2) It refutes, or is inconsistent with, a position the applicant takes in:
(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability.
(3) A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.  


Drawings
The drawings are objected to because figure 3 fails to comply with 37 CFR 1.84(p)(3) because blank space was not left in the hatching or shading where the character occurs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 404.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  the “and” at the end of line 2 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is directed to a hardware controller and the hardware controller executing a method comprising various steps.  It is unclear as to when direct infringement occurs, specifically the creation of a hardware controller that is capable of performing the various steps or when the hardware controller actually performs the various steps.  This runs contrary to the Federal Circuit’s opinion in HTC v. IPCom, 667 F. 3d 1270, 1277, 101 USPQ2d 1518, 1523 (Fed. Cir. 2012) which states “The IPXL claim, in other words, was ambiguous because it recited both a system that allowed a user to practice a method step and the user's practicing the method step. Claims 1 and 18 are different. They do not recite a mobile station and then have the mobile station perform the six enumerated functions.”  Claim 8 has a various similar structure, reciting a hardware controller and then the hardware controller executes four enumerated functions.  Therefore, claim 8 is indefinite.  Claims 9-14 are rejected based on their dependence from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rustad et al. (US 2020/0050547) in view of Gu et al. (“Efficient Memory Disaggregation with Infiniswap”).
In regards to claims 1, 8, and 15, Rustad teaches a computer system comprising:
a central processing unit (CPU) (CPUs, figure 1); and
a hardware controller communicatively coupled with the CPU (Node controller, figure 1) via a cache-coherent interface (“The interface between the programmable ASIC-node-controller and the CPU is shown as one coherent interface, CIF, on the left side and two coherent interfaces on the right node in FIG. 3.”, paragraph 0050) and comprising a hardware controller cache (Node controller cache, figure 1); 
wherein the hardware controller is configured to:
receive a memory instruction from the CPU over the cache-coherent interface (“A write instruction originating from the first processor accesses the local memory while the same write instruction simultaneously accesses the local node controller.”, paragraph 0059) , wherein the memory instruction is directed to a physical memory address in a remote memory of the computer system, and where the remote memory corresponds to a section of a physical memory address space of the computer system that is mapped to portion of a physical system memory of another computer system (“FIG. 11 shows an example of a remote memory access which misses in all caches. The originating processor being the same as in the examples discussed above with reference to the FIGS. 6-10. In this example the data is located at an address associated with a remotely located processor. The cache line is returned from the memory 
determine whether the memory instruction is a memory load instruction or a memory store instruction (“FIG. 6 shows an example where a first processor access data from a local internal cache, L1. As is shown in the figure by arrows it is sufficient to access data directly from the nearest cache L1. … A write instruction will follow the same pattern, however a write instruction will overwrite data in the L1.”, paragraph 0055); and
if the memory instruction is a memory store instruction:
write data associated with the memory store instruction in the hardware controller cache (“A write instruction originating from the first processor accesses the local memory while the same write instruction simultaneously accesses the local node controller. The local node controller will then update information regarding the content of the particular address accessed and written to in the local memory.”, paragraph 0059; “The NCache is an on-chip cache for caching remote data to be used by local processors as shown in FIG. 10. This cache keeps the most recently used data residing in the off-chip cache located in one of the external DRAM modules. The NCache in FIG. 2 corresponds with the Node Controller Cache shown in FIG. 1 and in FIGS. 6-11.”, paragraph 0044); and
at a later time, propagate the data written to the hardware controller cache to the portion of the physical system memory of said another computer system (“As long as the cache line is not shared with any processor belonging to any of the other nodes in the system, this transaction will not result in any update or invalidate action by the node controller. However as soon as memory sharing between nodes is relevant, this invalidating or updating is crucial for maintaining memory coherency. The programmable ASIC-node controller transfers information regarding the update to the external node controllers which in turn performs the necessary local actions to invalidate or update the respective local processor caches.”, paragraph 0059).
Rustad fails to teach a backup memory communicatively coupled with the hardware controller; and
if the memory instruction is a memory store instruction:
at a later time, propagate the data written to the hardware controller cache to the backup memory.
Gu teaches a backup memory communicatively coupled with the hardware controller (Local Disk, figure 3); and
if the memory instruction is a memory store instruction:
at a later time, propagate the data written to the hardware controller cache to the backup memory (“If a slab is mapped to remote memory, INFINISWAP synchronously writes a page-out request for that slab to remote memory using 
in order to avoid a single point of failure (section 3.2, paragraph 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rustad with Gu to include a backup memory communicatively coupled with the hardware controller; and
if the memory instruction is a memory store instruction:
at a later time, propagate the data written to the hardware controller cache to the backup memory
in order to avoid a single point of failure (id.).
In regards to claims 2, 9, and 16, Gu further teaches that the backup memory is implemented using a non-volatile memory (Local Disk, figure 3).
In regards to claims 3, 10, and 17, Rustad further teaches that the hardware controller is further configured to, if the memory instruction is a memory load instruction (“FIG. 6 shows an example where a first processor access data from a local internal cache, L1. As is shown in the figure by arrows it is sufficient to access data directly from the nearest cache L1. … A write instruction will follow the same pattern, however a write instruction will overwrite data in the L1.”, paragraph 0055):
determine whether data requested via the memory load instruction is present in the hardware controller cache (“FIG. 10 shows an example where the address of the accessed data is in a remote memory, that is outside of the originating node and where there is no longer any valid copy in any of the processor caches, but a valid copy still exists in the cache of the node controller.”, paragraph 0060); and
if the data requested via the memory load instruction is not present in the hardware controller cache (“FIG. 11 shows an example of a remote memory access which misses in all caches.”, paragraph 0061):
translate the memory load instruction into a transaction (“A processor Interface Unit is also embedded in the programmable ASIC-node controller, the processor interface Unit translates the transactions specific to the particular CPU architecture into a global cache coherence protocol and transfers the transactions to cache coherence protocol engines. Communication with remote and local memories and caches requires that the requester, the programmable ASIC-node controller in question, speaks the same language as the receivers.”, paragraph 0043);
package the transaction into a network packet (“In some aspects of the invention the interconnection 200 can be on-chip distributed switching over Ethernet, Omnipath or Infiniband.”, paragraph 0041);
transmit the network packet to said another computer system (Figure 11 shows black arrows from the left-hand node to the right-hand node); and
wait for a response from said another computer system (“In this example the data is located at an address associated with a remotely located processor. The cache line is returned from the memory controller of the remote processor and placed in the requesting processors destination register and copied into that processors Li cache and to the remote cache connected to the requesting node's node controller.”, paragraph 0061).
In regards to claims 4, 11, and 18, Gu further teaches the hardware controller is further configured to, if the response is not received from said another computer system within a time window T (“A possible optimization would be to use a timeout before marking the corresponding slabs unmapped.”, section 4.5, paragraph 3):
retrieve the data requested via the memory load instruction from the backup memory (“The key difference and a possible concern is handling in-flight requests, especially read-after-write scenarios. In such a case, the remote machine fails after a page (P) has been written to remote memory but before it is written to disk (i.e., P is still in the disk dispatch queue). If the VMM attempts to page P in, the bitmap will point to disk, and a disk read request will be added to the disk dispatch queue. Because all I/O requests for the same slab go to the same disk dispatch queue, such read requests will be served by the on-disk data written by the previous write operation.”, section 4.5, paragraph 2); and
provide the data retrieved from the backup memory to the CPU (“Otherwise, INFINISWAP reads it from the disk.”, section 4.3, paragraph 5).
Rustad further teaches provide the data retrieved over the cache coherent interface (“The interface between the programmable ASIC-node-controller and the CPU is shown as one coherent interface, CIF, on the left side and two coherent interfaces on the right node in FIG. 3.”, paragraph 0050; “The programmable ASIC-node controller further includes an I/O Agent visualised as a box to the left in FIG. 2. The I/O agent handles input and output of non-coherent memory transactions issued by the processors and other housekeeping tasks for accessing control registers and status 
In regards to claims 6, 13, and 20, Rustad further teaches that the hardware controller is further configured to, if the response is received from said another computer system within a time window T:
extract the data requested via the memory load instruction from the response (“The cache line is returned from the memory controller of the remote processor and placed in the requesting processors destination register and copied into that processors Li cache and to the remote cache connected to the requesting node's node controller.”, paragraph 0061); and
provide the data extracted from the response to the CPU over the cache coherent interface (“The cache line is returned from the memory controller of the remote processor and placed in the requesting processors destination register and copied into that processors Li cache and to the remote cache connected to the requesting node's node controller.”, paragraph 0061; “The interface between the programmable ASIC-node-controller and the CPU is shown as one coherent interface, CIF, on the left side and two coherent interfaces on the right node in FIG. 3.”, paragraph 0050; “The programmable ASIC-node controller further includes an I/O Agent visualised as a box to the left in FIG. 2. The I/O agent handles input and output of non-coherent memory transactions issued by the processors and other housekeeping tasks for accessing control registers and status registers that can be operated upon by the operating system or a separate system maintenance processor.”, paragraph 0045).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rustad et al. (US 2020/0050547) in view of Gu et al. (“Efficient Memory Disaggregation with Infiniswap”) and Johnsen et al. (US 2010/0332908).
In regards to claims 5, 12, and 19, Rustad in view of Gu teaches claims 4, 11, and 18.  Rustad in view of Gu fails to teach that if the CPU does not receive the data requested via the memory load instruction from the hardware controller within the time window T, the CPU triggers a hardware error condition.  Johnsen teaches that if the CPU does not receive the data requested via the memory load instruction from the hardware controller within the time window T, the CPU triggers a hardware error condition (“If, after waiting (and perhaps repeated retries), load data has still not been obtained, a decision may be taken in 926 to report the problem to the associated application (or software thread). This situation could occur, for example, if there was a serious problem with either the network fabric or with the remote node being addressed. Under such circumstances, the application (or software thread) may be informed of the problem status 930.”, paragraph 0093) so that “the application may perform application specific recovery actions or die gracefully” (paragraph 0093).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rustad with Gu and Johnsen such that if the CPU does not receive the data requested via the memory load instruction from the hardware controller within the time window T, the CPU triggers a hardware error condition so that “the application may perform application specific recovery actions or die gracefully” (id.).

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rustad et al. (US 2020/0050547) in view of Gu et al. (“Efficient Memory Disaggregation with Infiniswap”) and Ongaro et al. (“Fast Crash Recovery in RAMCloud”).
In regards to claims 7, 14, and 21, Rustad in view of Gu teaches claims 1, 8, and 15.  Rustad in view of Gu fails to teach that the backup memory is organized using a log-structured data layout, and wherein the hardware controller propagates the data written to the hardware controller cache to the backup memory by:
aggregating data associated with multiple memory store instructions into a single segment; and
writing the single segment via a single write operation to the backup memory.
Ongaro teaches that the backup memory is organized using a log-structured data layout (“RAMCloud manages its logs using techniques similar to those in log-structured file systems [21].”, section 2.5, paragraph 3), and wherein the hardware controller propagates the data written to the hardware controller cache to the backup memory by:
aggregating data associated with multiple memory store instructions into a single segment (“When a master receives a write request, it appends the new object to its in-memory log and forwards that log entry to several backup servers. The backups buffer this information in memory and return immediately to the master without writing to disk or flash.”, section 2.5, paragraph 1); and
writing the single segment via a single write operation to the backup memory (“When a backup’s buffer fills, it writes the accumulated log data to disk or flash in a 
in order “to transfer backup data to disk or flash as efficiently as possible” (section 2.5, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rustad with Gu and Ongaro such that the backup memory is organized using a log-structured data layout, and wherein the hardware controller propagates the data written to the hardware controller cache to the backup memory by:
aggregating data associated with multiple memory store instructions into a single segment; and
writing the single segment via a single write operation to the backup memory
in order “to transfer backup data to disk or flash as efficiently as possible” (id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gopalan (US 7,917,599) teaches embedding a remote memory request in an ethernet packet.  Lim (US 2013/0290462) teaches accessing remote memory via pointers.  Malladi (US 2021/0311900) teaches using a CXL switch for remote memory access.  Aguilera et al. ("Remote memory in the age of fast networks") teaches ways to manage faults in remote memory.  Calcui et al. ("Project PBerry: FPGA Acceleration for Remote Memory" teaches using an FPGA for remote memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        28 March 2022